Citation Nr: 1452272	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-00 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to VA nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to February 1946.  He died in February 1998, and the appellant brings this claim as the Veteran's surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 administrative determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The administrative determination denied VA death pension benefits on the basis that the appellant's income exceeded the maximum annual pension rate (MAPR).

The appellant was scheduled and rescheduled (at her request) for RO hearings on multiple occasions; she did not report for any hearing at the RO.  The appellant was also scheduled for a Travel Board hearing in October 2011 but failed to report; at her request she was rescheduled for a Board Central Office hearing in November 2014, but she again failed to report for the hearing.  As no subsequent request for rescheduling nor any evidence of good cause for rescheduling has been submitted, the Board shall proceed with consideration of this appeal at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that VA may not have all of the information from the appellant (concerning finances and dependents) needed to make a determination as to whether she is entitled to improved death pension benefits (or has been entitled to such benefits during the period on appeal).  The Board finds that additional development is needed to decide the claim of entitlement to death pension benefits.

It is noted that the purpose of this benefit is to provide a subsistence income for the surviving spouses of veterans of a period of war who were totally disabled.  Pension benefits are based upon total family income.  Basic entitlement to VA nonservice-connected death pension benefits exists if: (i) the veteran had qualifying service (a veteran who served during wartime); or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The Veteran had wartime service from February 1943 to February 1946.  To determine whether the appellant is eligible for payment of death pension, additional development is required to ascertain whether she meets the net worth and annual income criteria.

The AOJ denied the appellant's claim in May 2008 on the basis that her reported income exceeded the applicable MAPR; this determination cited the appellant's report of her income and expenses made in November 2007.  The appellant's November 2007 report appears to show no unreimbursed medical expenses for consideration in reducing the countable income.  (The Board observes that the May 2008 decisional letter from the AOJ considered Medicare expenses.)  The appellant has maintained her claim for entitlement to death pension benefits in the 7 years that have followed her November 2007 claim.  In her January 2010 Form 9 substantive appeal, the appellant asserted: "my health is very poor, and my medicines are expensive."  The Board observes that the appellant submitted a September 2008 private "Clinic Medication Profile" showing a substantial list of 15 medications for the appellant with indications that all of them were initiated after the time of her November 2007 report of unreimbursed medical expenses.  The claims-file in this case does not contain any specific report of income and unreimbursed medical expenses for any of years following her November 2007 report, and her January 2010 statement appears to further suggest that the details of her medical expenses may be pertinent to her claim of death pension entitlement.  The Board finds that the AOJ should request that the appellant provide updated information regarding her financial status and unreimbursed medical expenses to facilitate fully informed appellate review of the claim.

Additionally, there remains some confusion in this case regarding the matter of determining the correct number of dependent children the appellant has had during the period for consideration in the appeal.  In brief, the Board observes that the income threshold applicable in determining the appellant's eligibility for VA death pension benefits increases for each dependent child that may be recognized in connection with her claim.  The term "child" includes an unmarried person, who before reaching the age of 18 years, became "helpless," i.e. permanently incapable of self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The focus of analysis is on the individual's condition at the time of his or her 18th birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993).

In the past, the appellant has indicated that two of her children are permanently disabled adults living with her (including in her prior claim for VA death pension benefits in September 2004, when she expressed that one has been mentally incapacitated since birth while the appellant was uncertain whether she could demonstrate that the other child had become permanently disabled prior to her 18th birthday).  Development of the evidence on this element of that claim was not completed as the AOJ determined that the appellant abandoned that claim in 2005 (after she failed to respond to an October 2004 request for information within a year).  After the appellant filed a new claim for VA death pension benefits, the AOJ's January 2008 letter again requested information concerning the possible helpless status of those two of the appellant's children.  The appellant replied in February 2008 that she was "not interested in providing information" concerning the two children, "because I believe it would hold up my claim."  In March 2008 she submitted a written statement indicating that the two children in question "have moved."  In April 2008, she submitted a written statement indicating: "I do not wish to continue to pursue the claim for the adult helpless child.  Please ... proceed as quickly as possible with the decision regarding benefits."  Accordingly, the AOJ applied the MAPR for a surviving spouse with no dependents and denied the appellant's claim on the basis of her income exceeding the applicable MAPR.

However, the appellant's January 2010 substantive appeal includes her statement disputing the AOJ's decision to not count the two children as her dependents for the pension eligibility determination.  She asserts that the two children were both disabled from birth: "I was denied widow's pension, even though I had two adult dependent children.  I don't understand why the VA didn't count them as dependents, because they were both severely handicapped from birth."  In July 2010, the AOJ issued a supplemental statement of the case explaining that there "will be no consideration of your having adult helpless child(ren)" because of her prior indications and because she has "submitted no evidence which would support such a claim."

In the Board's view, the appellant's statement in the January 2010 substantive appeal suggests that she may be re-asserting her contention that consideration of her eligibility for VA death pension benefits should contemplate two dependent helpless adult children for at least some portion of the period on appeal.  Although the appellant previously expressed a desire to not pursue a helpless child "claim," the dependent child questions are essentially elements of the analysis to determine the correct MAPR to apply in the pension eligibility adjudication that has remained pending on appeal.  Although the appellant's inconsistent statements have been confusing regarding her desire for VA to consider or not consider helpless children dependents in determining her claimed pension eligibility, the Board does not view the situation as preventing the appellant from now re-asserting that she has had helpless adult children dependents for consideration in the pension eligibility issue on appeal.  In light of the Board's determination, above, that additional development is warranted to obtain pertinent updated financial information from the appellant to permit determinations of the appellant's eligibility for VA death pension benefits, the Board finds it is further appropriate to request information from the appellant pertinent to determining the details of any helpless adult dependent children that may be applied to the pension eligibility calculation during the period on appeal (or any portion of the period on appeal).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the appellant to furnish information concerning her income, net worth, and dependents for the years since she filed the 2007 claim for death pension benefits on appeal.  In pertinent part, explain to her the importance of providing information that may indicate the details of any permanent disability of her dependent children that is alleged to have rendered them permanently helpless prior to the age of 18, and providing clear information regarding whether any helpless adult child has been a dependent in her household during the period on appeal.  Additionally, the AOJ should provide the appropriate forms (and explain to her the importance of completing the required forms) so that she can provide the necessary data concerning income and unreimbursed medical expenses during the years from 2008 to the present.  The AOJ should assist the appellant where necessary in order to obtain a complete picture based on the reported figures.

2.  After completion of the above, in addition to any other indicated development, the AOJ should adjudicate the claim of entitlement to VA nonservice-connected death pension benefits.  If the claim remains denied, furnish the appellant and her representative an appropriate supplemental statement of the case, afford them opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



